         Case 4:21-cv-00049-CDL Document 12 Filed 05/25/21 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                             COLUMBUS DIVISION

EARL WILSON,                             *

      Plaintiff,                         *

vs.                                      *          CASE NO. 4:21-CV-49 (CDL)

CVS PHARMACY, INC.,                      *

      Defendant.                         *


                                   O R D E R

      Plaintiff brought state law claims in the Superior Court of

Muscogee County, Georgia, alleging that Defendant negligently

filled    his    insulin    medication    prescription      for    three   months.

Defendant       removed    to   this   Court   on    the   basis   of   diversity

jurisdiction under 28 U.S.C. §§ 1332(a) and 1441(a) and filed a

motion to dismiss and a motion to transfer.                  Plaintiff did not

respond but filed a motion to remand.                The parties then filed a

joint motion to remand, agreeing that it is proper for the Court

to remand.       Plaintiff has stipulated that he is not seeking more

than $74,000 in damages.           See Joint Mot. to Remand Ex. A, Pl.’s

Stipulation of Amount in Controversy 1, ECF No. 11-1.                      He has

further stipulated that he will not accept an award that exceeds

$74,000.     Id.    The Court presumes that these representations are

true.    See, e.g., Federated Mut. Ins. Co. v. McKinnon Motors, LLC,

329 F.3d 805, 808 (11th Cir. 2003) (courts should give “great
      Case 4:21-cv-00049-CDL Document 12 Filed 05/25/21 Page 2 of 2



deference” to parties’ representations regarding the amount in

controversy).   Accordingly, the amount in controversy does not

exceed $75,000, and the Court does not have jurisdiction over this

action.    The parties’ joint motion to remand (ECF No. 11) is

therefore granted, and all other pending motions are moot.            This

action is remanded to the Superior Court of Muscogee County,

Georgia.

     IT IS SO ORDERED, this 25th day of May, 2021.

                                       S/Clay D. Land
                                       CLAY D. LAND
                                       U.S. DISTRICT COURT JUDGE
                                       MIDDLE DISTRICT OF GEORGIA




                                   2
